          Case 1:20-cv-00351-ADA Document 68 Filed 04/09/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRCT OF TEXAS
                                  WACO DIVISION




          STANDNG ORDER REGARDING POST-MARKMAN PATENT CASES

        The Court enters this standing order to address potential difficulties related to the

COVID-19 virus that parties in patent cases may experience. The Court recognizes that preparing

for a patent trial can be an arduous task in the best of times and is obviously much more difficult

when mobility has been severely restricted by the Government. As such, for cases that have had

their Markman hearing, the Court takes the following approach in hopes of alleviating these

difficulties:

        The Court is willing to consider all reasonable adjustments to the current scheduling

orders to allow the parties to complete discovery, and have adequate time to complete expert

reports, take expert depositions, and file appropriate motions. Prior to contacting the Court,

however, the parties must first meet-and-confer about the proposed changes. The Court will give

great deference to proposals that are made jointly and may set a telephonic conference to

consider those proposals. To the extent the parties cannot agree on a modified schedule, the

parties are directed to contact the Court’s law clerk to set-up a telephonic conference.



SIGNED this 9th day of April, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE
